DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
This office action is in response to the amendment filed 06/10/2022, which amends claims 1 and 14, and cancels claims 10 and 13. Claims 1-9, 11-12, and 14-20 are pending in the application.
	
	
Response to Amendment
Applicant’s amendments to the claims, filed on 06/10/2022, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 103 of claims 1-6 and 8-11 as being unpatentable over Wu et al. (CN 103694277 A), and of claim 7 as being unpatentable over Wu et al. (CN 103694277 A) as applied to claims 1-6 and 8-11 and further in view of Xia et al. (US 2017/0244046 A1), and of claims 12 and 13 as being unpatentable over Wu et al. (CN 103694277 A) in view of Boudreault et al. (US 2016/0104848 A1), and of claims 14-19 over Wu et al. (CN 103694277 A) as applied to claims 1-6 and 8-11 above, and of claim 20 as being unpatentable over Wu et al. (CN 103694277 A) in view of Igarashi et al. (US 2001/0019782 A1).
	
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Examiner thanks Dr. Kwak for the affidavit submitted 06/10/2022.
Examiner notes that Applicant has only provided data from one trial of each compound from a single device structure. A person having ordinary skill in the art would recognize that common endeavors in the field of organic electroluminescent devices, such as improved luminance, external quantum efficiency, device lifetime, color purity, and driving voltage, can be influenced by a multitude of factors such as device layer order, layer thickness, as well as layer composition. There is not enough evidence to support Applicant’s assertion that the claimed improvements are the result of the claimed compound only, and that these same results would be observed over a statistical analysis of multiple trials and multiple device structures.
Furthermore, with no statistical evaluation with which to interpret the data, it is unclear if a significant difference in values is present. For example, Example 1 demonstrates a driving voltage of 5.35 V, however, Comparative Example G demonstrates a driving voltage of 5.38 V. With only one trial, no stated standard deviation, and such close values, it is unclear whether an improvement in driving voltage has actually been achieved. 
With respect to Applicant’s request that the double patenting rejection be held in abeyance until the prior art rejections are overcome, please see MPEP section 804 which states that only objections or requirements not necessary for consideration of the claims may be held in abeyance, and an application must not be allowed unless the required compliant terminal disclaimer is filed and/or the withdrawal of the nonstatutory double patenting rejection is made of record.
Applicant’s remaining arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-9, 11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable by Wu et al. (CN 103694277 A, using previously provided translation for references) in view of Ma et al. (US 2012/0181511 A1).
With respect to claim 1, Wu discloses an organometallic compound according to Formula 1 (page 11) which is pictured below.

    PNG
    media_image1.png
    236
    474
    media_image1.png
    Greyscale

In this formula, M is iridium (paragraph 0016), R1 is an aromatic ring (paragraph 0017, line 3), R2 is a C4 (isobutyl) group (paragraph 0018, lines 1-2), R3 and R5 are a C1 alkyl (methyl) group, and R4 is a hydrogen atom (paragraph 0019, line 1), m is 2 and the moiety represented by X-Y is an acetylacetonate ligand (paragraph 0030 and page 12), which is pictured below.

    PNG
    media_image2.png
    117
    136
    media_image2.png
    Greyscale

In this formula, A1 and A2 are a C3 alkyl (isopropyl) group and A3 is a hydrogen atom (paragraphs 0030 and 0039).
This forms the compound below.

    PNG
    media_image3.png
    349
    463
    media_image3.png
    Greyscale

This compound meets the requirements of the claims when R2 is represented by Formula 2, R5 is a C6 aryl group, R14 and R15 are a methyl and ethyl group and form a C4 alkyl (isobutyl) group, R7 and R9 and C1alkyl (methyl) groups, and R10, and R12 are C3 alkyl (isopropyl) groups, and all other R characters are hydrogen atoms.
Wu includes each element claimed, with the only difference between the claimed invention and Wu being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an efficient and stable re light-emitting device which can be applied to an OLED device (paragraph 0103, lines 1-3), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Wu does not exemplify an acetylacetonate ligand  with two isopropyl groups.
Ma teaches a compound with a substituted 2-phenylquinoline and acetylacetonate ligands.
Ma teaches a general formula for an acetylacetonate ligand as formula L’ (paragraph 0051), which is pictured below.

    PNG
    media_image4.png
    228
    203
    media_image4.png
    Greyscale

Ma goes on to teach that preferably, R1 and R3 are branched alkyl groups because a branched alkyl substituent at R1 and R3 provides high device efficiency and stability with very narrow emission spectrum (paragraph 0054). Ma goes on to give several examples with an isopropyl group at R1 and R3 which are analogous to Wu A1 and A2 (see Compounds 3, 7, 11, 16, 20, 24, 35, 42, and 46 on pages 6-12).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use an isopropyl group at A1 and A2 in the compound of Wu in order to provide high device efficiency and stability with very narrow emission spectrum, as taught by Ma.
With respect to claim 2, Wu in view of Ma teaches the organometallic compound of claim 1, and R1 to R12 and R19 are each independently a hydrogen, a methyl group, a sec-butyl group, a phenyl group, or an isopropyl group, as discussed above.
With respect to claim 3, Wu in view of Ma teaches the organometallic compound of claim 1 and R2 is a group represented by Formula 2.
With respect to claim 4, Wu in view of Ma teaches the organometallic compound of claim 1, and in condition 7, R2 is a group represented by Formula 2, R5 is a phenyl group, and R1, R2, R4 and R6 are hydrogen.
With respect to claim 5, Wu in view of Ma teaches the organometallic compound of claim 1, and R7 and R9 are an unsubstituted C1 alkyl group.
With respect to claim 6, Wu in view of Ma teaches the organometallic compound of claim 1, and R13 is a hydrogen atom.
With respect to claim 8, Wu in view of Ma teaches the organometallic compound of claim 1, and R14 and R15 in Formula 2 are different from each other.
With respect to claim 9, Wu in view of Ma teaches the organometallic compound of claim 1, and R13 is hydrogen, R14 and R15 are independently a methyl group and an ethyl group.
With respect to claim 11, Wu in view of Ma teaches the organometallic compound of claim 1, and R10 and R12 in formula 1 are identical.
With respect to claim 14, Wu in view of Ma teaches the organometallic compound of claim 1, and the organometallic compound is Compound 9.
With respect to claims 15-17, Wu in view of Ma teaches the organometallic compound of claim 1, and Wu teaches an organic light emitting device comprising a cathode, an anode, and a light emitting layer wherein the light emitting layer contains the inventive compound (paragraph 98) and the device further comprises a hole injection layer between the anode and the emission layer and an electron injection layer between the emission layer and the cathode (paragraph 267 and Figure 1).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the organometallic compound of Wu in view of Ma in the emitting layer of an electroluminescent device with the claimed structure as this device structure and application of an organometallic compound is taught by Wu.
With respect to claim 18, Wu in view of Ma teaches the organic light-emitting device of claim 17, and Wu teaches the compound emits red light (paragraph 133, line 1).
With respect to claim 19, Wu in view of Ma teaches the organic light-emitting device of claim 17, and Wu teaches that the emission layer comprises a host and the amount of host is greater than the amount of the organometallic compound in the emission layer (the luminescent molecule is doped into a host material at a concentration of 0.2-20%, paragraph 113, lines 6-10).
It would have been obvious to a person of ordinary skill prior to the effective filing date of the claimed invention to use the organometallic compound of Wu in an emission layer which comprises a larger amount of host than organometallic compound as Wu teaches this improves luminous efficiency by decreasing aggregation of luminescent molecules (paragraph 113, lines 7-9).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 103694277 A, using previously provided translation for references) in view of Ma et al. (US 2012/0181511 A1) as applied to claims 1-6, 8-9, 11, and 14-19 above, and further in view of Xia et al. (US 2017/0244046 A1).
With respect to claim 7, Wu in view of Ma teaches the organometallic compound of claim 1, as discussed above. However, neither Wu nor Ma teaches that R13 in Formula 2 is a deuterated C1-C20 alkyl group.
Xia teaches light-emitting materials which comprise a partially deuterated side chain. Xia teaches that these side chains improve device lifetime compared to non-deuterated side chains (abstract).
When a partially deuterated side chain is used in place of the non-deuterated side chain of Wu, it forms the compound below.

    PNG
    media_image5.png
    343
    348
    media_image5.png
    Greyscale

This side chain meets the requirements of instant Formula 2 when R13 is a deuterium-containing C1 alkyl group, C14 is a C1 alkyl group, and C15 is a C2 alkyl group.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the partially deuterated side chain of Xia in place of the non-deuterated side chain of Wu in view of Ma with a reasonable expectation of forming a compound which gives improved device lifetime, compared to the non-deuterated version.

Claims 1-6, 8-9, 12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable by Wu et al. (CN 103694277 A, using previously provided translation for references) in view of Boudreault et al. (US 2016/0104848 A1).
With respect to claim 1, Wu discloses an organometallic compound according to Formula 1 (page 11) which is pictured below.

    PNG
    media_image1.png
    236
    474
    media_image1.png
    Greyscale

In this formula, M is iridium (paragraph 0016), R1 is an aromatic ring (paragraph 0017, line 3), R2 is a C4 (isobutyl) group (paragraph 0018, lines 1-2), R3 and R5 are a C1 alkyl (methyl) group, and R4 is a hydrogen atom (paragraph 0019, line 1), m is 2 and the moiety represented by X-Y is an acetylacetonate ligand (paragraph 0030 and page 12), which is pictured below.

    PNG
    media_image2.png
    117
    136
    media_image2.png
    Greyscale


In this formula, A1 and A2 are an alkyl group and A3 is a hydrogen atom (paragraphs 0030 and 0039).
This forms the compound below.

    PNG
    media_image6.png
    352
    438
    media_image6.png
    Greyscale

This compound meets the requirements of the claims when R2 is represented by Formula 2, R5 is a C6 aryl group, R14 and R15 are a methyl and ethyl group and form a C4 alkyl (isobutyl) group, R7, R9, R10 and R12 and C1alkyl (methyl) groups, and all other R characters are hydrogen atoms.
Wu includes each element claimed, with the only difference between the claimed invention and Wu being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an efficient and stable re light-emitting device which can be applied to an OLED device (paragraph 0103, lines 1-3), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Wu does not exemplify that at least one of R10 and R12 is a C5 cycloalkyl group.
Boudreault teaches metal complexes which are useful as phosphorescent emitters in organic light emitting devices (abstract)
Boudreault gives an example of an acetylacetonate ancillary ligand, LB10 (page 7) which is pictured below.

    PNG
    media_image7.png
    132
    216
    media_image7.png
    Greyscale

This ancillary ligand reads on the instant claims when R10 is a C5 alkyl group (cyclopentyl), R11 is a hydrogen atom, and R12 is a C1 alkyl (methyl) group.
Boudreault is effective in demonstrating that these types of acetylacetonate ancillary ligands which have different substituents at locations analogous to instant R10 and R12 and which feature a cycloalkyl group at one of R10-R12 were known in the art and actively being used prior to the effective filing date of the claimed invention.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use an acetylacetonate ligand wherein a position analogous to R10 is a C5 cycloalkyl group, in place of the acetylacetonate ligand of Wu because this was a derivation of an acetylacetonate ligand which was known prior to the effective filing date of the claimed invention.
With respect to claim 2, Wu in view of Boudreault teaches the organometallic compound of claim 1, and R1 to R12 and R19 are each independently a hydrogen, a methyl group, a sec-butyl group, a phenyl group, or a cyclopentyl group, as discussed above.
With respect to claim 3, Wu in view of Boudreault teaches the organometallic compound of claim 1 and R2 is a group represented by Formula 2.
With respect to claim 4, Wu in view of Boudreault teaches the organometallic compound of claim 1, and in condition 7, R2 is a group represented by Formula 2, R5 is a phenyl group, and R1, R2, R4 and R6 are hydrogen.
With respect to claim 5, Wu in view of Boudreault teaches the organometallic compound of claim 1, and R7 and R9 are an unsubstituted C1 alkyl group.
With respect to claim 6, Wu in view of Boudreault teaches the organometallic compound of claim 1, and R13 is a hydrogen atom.
With respect to claim 8, Wu in view of Boudreault teaches the organometallic compound of claim 1, and R14 and R15 in Formula 2 are different from each other.
With respect to claim 9, Wu in view of Boudreault teaches the organometallic compound of claim 1, and R13 is hydrogen, R14 and R15 are independently a methyl group and an ethyl group.
With respect to claim 12, Wu in view of Boudreault teaches the organometallic compound of claim 1, and R10 and R12 in formula 1 are different from each other.
With respect to claims 15-17, Wu in view of Boudreault teaches the organometallic compound of claim 1, and Wu teaches an organic light emitting device comprising a cathode, an anode, and a light emitting layer wherein the light emitting layer contains the inventive compound (paragraph 98) and the device further comprises a hole injection layer between the anode and the emission layer and an electron injection layer between the emission layer and the cathode (paragraph 267 and Figure 1).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the organometallic compound of Wu in view of Boudreault in the emitting layer of an electroluminescent device with the claimed structure as this device structure and application of an organometallic compound is taught by Wu.
With respect to claim 18, Wu in view of Boudreault teaches the organic light-emitting device of claim 17, and Wu teaches the compound emits red light (paragraph 133, line 1).
With respect to claim 19, Wu in view of Boudreault teaches the organic light-emitting device of claim 17, and Wu teaches that the emission layer comprises a host and the amount of host is greater than the amount of the organometallic compound in the emission layer (the luminescent molecule is doped into a host material at a concentration of 0.2-20%, paragraph 113, lines 6-10).
It would have been obvious to a person of ordinary skill prior to the effective filing date of the claimed invention to use the organometallic compound of Wu in an emission layer which comprises a larger amount of host than organometallic compound as Wu teaches this improves luminous efficiency by decreasing aggregation of luminescent molecules (paragraph 113, lines 7-9).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 103694277 A, using previously provided translation for references) in view of Ma et al. (US 2012/0181511 A1) as applied to claims 1-6, 8-9, 11, and 14-19 above, and further in view of Igarashi et al. (US 2001/0019782 A1).
With respect to claim 20, Wu in view of Ma teaches the organometallic compound of claim 1, as discussed above. However, Wu in view of Ma does not teach a diagnostic composition comprising the organometallic compound of claim 1.
Igarashi teaches a red-light emitting iridium complex for use in light emitting devices (abstract, title). Igarashi teaches there is a growing demand for fluorescent materials in fluorescent medicine for medical diagnosis and the invention seeks to provide a light-emitting material which can be used in various fields (paragraph 0009 and 0011). It is noted that one such embodiment of Igarashi includes an isoquinoline ligand (Formula 23, page 3).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the light emitting organometallic complex of Wu in view of Ma in a diagnostic composition as Igarashi teaches this is a known application for light-emitting materials.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-13, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/426,438 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. In particular, note the isoalkyl limitations of R11 in claim 7 of ‘438 and embodiments such as compounds 67-70 of claim 15 of ‘438
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./  Examiner, Art Unit 1786    

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786